Citation Nr: 1100728	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  05-26 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for right humeral head lesion, 
including as secondary to service connected thoracic outlet 
syndrome due to whiplash injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from June 1974 to June 1976, and 
from June 1977 to June 1995.

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from March 2004 and subsequent rating decisions 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.

The Veteran testified before a Veterans Law Judge (VLJ) at Travel 
Board hearing in Denver, Colorado, in April 2008.  In July 2008, 
the Board remanded this issue for additional development.  In 
February 2010 correspondence, the Veteran was informed that the 
VLJ who conducted the April 2008 hearing was no longer employed 
by the Board.  The law requires that the VLJ who conducts a 
hearing on an appeal must participate in any decision made on 
appeal.  38 U.S.C.A. § 7107(c)(West 2002); 38 C.F.R. § 20.707 
(2010).  The Veteran was offered the opportunity to testify at 
another hearing, and in February 2010 the Veteran requested to 
appear before a new VLJ at his local regional office.  In June 
2010, the Board remanded the case for the scheduling of that 
hearing.  A Travel Board hearing was held before the undersigned 
in Denver, Colorado, in August 2010; a transcript of that hearing 
is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he has a right humeral head lesion that 
either had its onset in service or is secondary to his service 
connected thoracic outlet syndrome.  The Board notes that the 
Veteran is also service connected for, in pertinent part, 
degenerative joint disease of the cervical spine, and bilateral 
carpal tunnel syndrome, and that service connection has been 
denied for degenerative joint disease of the right shoulder and 
rotator cuff tendinitis.  

The Veteran testified before the undersigned that he injured his 
right shoulder in a vehicle accident in January 1991 in Saudi 
Arabia.  The service treatment records do not show any treatment 
for a right shoulder injury, however on his report of medical 
history completed at the time of his retirement examination in 
April 1995, the Veteran checked "yes" as to whether he had now 
or had ever had painful or "trick" shoulder or elbow.  The 
Veteran has reported that this referred to right shoulder pain.  
The record also contains chiropractic treatment records dated in 
1996 that show ongoing complaints of right shoulder pain.  

On VA examination in January 2005, the examiner was unable to 
ascertain the etiology and causation of the right proximal 
humeral bone lesion identified on magnetic resonance imaging 
(MRI) and bone scan.  The diagnosis was humeral head lesion of 
unknown etiology (tumor versus trauma versus infection).  VA 
examination in October 2008 diagnosed right humeral enchondroma, 
which the examiner opined was "less likely as not" to have been 
aggravated by the Veteran's service connected disability of 
thoracic outlet syndrome.  However, the examiner did not address 
the question of possible inservice onset.  Such question is 
raised in by the record given the Veteran's report at retirement 
in 1995 of "trick shoulder" and the chiropractic records dated 
in 1996 noting shoulder complaints.  Another examination is 
necessary to address that question as well as whether the current 
condition could be related to the service connected conditions of 
degenerative joint disease of the cervical spine and bilateral 
carpal tunnel syndrome.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA examination to assess the nature and 
etiology of his right humeral head lesion.  
The claims file must be made available to the 
examiner for review in conjunction with the 
examination.  Any medically indicated tests 
should be accomplished.  

(a)	 The examiner should render an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran's service- 
connected right humeral head lesion had 
its onset during his period of active duty 
service from June 1977 to June 1995.  

(b)	The examiner should also render an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran's service- 
connected degenerative joint disease of 
the cervical spine and/or bilateral carpal 
tunnel syndrome caused his right humeral 
head lesion.  If the right humeral head 
lesion was not caused by a service- 
connected disability, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the right 
humeral head lesion is aggravated by a 
service-connected disability.

A complete rationale should be provided for 
all conclusions.

2.  The RO/AMC should, following its 
completion of any further development it 
deems necessary, readjudicate the Veteran's 
claim for service connection for right 
humeral head lesion on both direct and 
secondary bases, considering all relevant 
evidence and all governing legal authority.  
If the benefit sought on appeal remains 
denied, the Veteran and his representative 
must be provided with a supplemental 
statement of the case, which must contain 
notice of all relevant actions taken on the 
claim, and specifically address all evidence 
received since the most recent SSOC in 
December 2009.  An appropriate period of time 
should then be allowed for a response, before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
E. I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


